 


113 HR 3050 IH: Social Security Equality Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3050 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Ms. Linda T. Sánchez of California (for herself, Ms. Norton, Ms. Schwartz, Mr. Higgins, Mr. Brady of Pennsylvania, Mr. Himes, Mr. Moran, Ms. Hanabusa, Mr. Grijalva, Ms. Schakowsky, Ms. Chu, Ms. Tsongas, Ms. DeGette, Mr. Ellison, Mrs. Capps, Mrs. Carolyn B. Maloney of New York, Mr. Schiff, Mr. Quigley, Ms. Lee of California, Mr. Capuano, Ms. Pingree of Maine, Mr. Langevin, Ms. Wasserman Schultz, Ms. Castor of Florida, Ms. Kuster, Mr. Serrano, Mr. Hastings of Florida, Ms. Lofgren, Mr. Smith of Washington, Mr. Honda, Mr. DeFazio, Mr. Holt, Mr. O’Rourke, Mrs. Davis of California, Mr. Takano, Mr. Swalwell of California, Mr. Cicilline, Mr. Polis, Mr. McGovern, Mr. Welch, Mr. Deutch, Mr. Levin, Mr. Bishop of New York, Mr. Clay, Mr. Lowenthal, Mr. Vargas, Ms. Hahn, Mr. Farr, Ms. Speier, Ms. Eshoo, Mr. Pocan, Mr. Johnson of Georgia, Mr. Cartwright, Mr. Huffman, Mr. Larson of Connecticut, Ms. Esty, Mr. Cárdenas, Mr. Schneider, Mr. Keating, Mr. Israel, Ms. Brownley of California, Mr. Conyers, Mr. Pascrell, Mr. Lewis, Ms. Moore, Mr. Pallone, Ms. Bonamici, Mr. Michaud, Ms. DeLauro, Ms. Matsui, Mr. George Miller of California, Ms. Sinema, Ms. Wilson of Florida, Ms. McCollum, Mr. Tonko, Mr. Perlmutter, Mr. Kennedy, Mr. Rangel, Mr. Murphy of Florida, Mr. Engel, Mr. Lynch, Mrs. Napolitano, Mr. Waxman, Mr. Doyle, Mr. Hinojosa, Ms. Shea-Porter, Mr. Peters of California, Ms. Michelle Lujan Grisham of New Mexico, Ms. Titus, Ms. Velázquez, Mr. Blumenauer, Ms. Clarke, Mr. Sarbanes, Mr. Dingell, Ms. Roybal-Allard, Mr. Ryan of Ohio, Mr. Yarmuth, Ms. Frankel of Florida, Ms. Duckworth, Mr. Veasey, Mr. Al Green of Texas, Mr. Garamendi, Mr. Grayson, Mr. Meeks, Mr. McDermott, Mr. Kilmer, Mr. Rush, Mr. Neal, and Mr. Foster) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to provide for treatment of permanent partnerships between individuals of the same gender as marriage for purposes of determining entitlement to benefits under such title. 
 
 
1.Short titleThis Act may be cited as the Social Security Equality Act of 2013.
2.Treatment of permanent partnerships under title II of the Social Security Act
(a)In generalSection 216 of the Social Security Act (42 U.S.C. 416) is amended by adding at the end the following new subsection:

(m)Permanent partnership
(1)Notwithstanding any other provision of this title and under regulations of the Commissioner of Social Security prescribed as required under paragraph (3):
(A)In any case in which the Commissioner determines, in connection with the application by (or on behalf of) an individual for a benefit under this title, that a current or former marriage between the applicant and another individual, or between 2 other individuals, is a prerequisite for entitlement of the applicant to such benefit and the application designates, for treatment as such a marriage for purposes of such application, an arrangement between 2 individuals of the same gender—
(i)if the Commissioner determines that such arrangement is (or was) a permanent partnership within the meaning of paragraph (2), such arrangement shall be treated for purposes of this title as a marriage of such individuals; and
(ii)each female party to such arrangement shall be treated as a wife with respect to such arrangement (referencing the other party as such individual’s spouse in connection with such arrangement) and each male party to such arrangement shall be treated as a husband with respect to such arrangement (referencing the other party as such individual’s spouse in connection with such arrangement).
(B)An arrangement between individuals of the same gender shall be treated as a former marriage under subparagraph (A) in connection with an application for benefits under this title only if the Commissioner determines that such arrangement has been dissolved under the laws of the State of domicile of the applicant. In any case in which the Commissioner determines that such an arrangement has been so dissolved—
(i)the dissolution of such arrangement shall be treated as a divorce with respect to such arrangement; and
(ii)each female individual who was a party to such arrangement shall be treated as a divorced wife with respect to such arrangement (referencing the other party as such individual’s divorced spouse in connection with such arrangement) and each male individual who was a party to such arrangement shall be treated as a divorced husband with respect to such arrangement (referencing the other party as the applicant’s divorced spouse in connection with such arrangement).
(C)In any case in which the Commissioner determines that, after an individual entitled to a monthly insurance benefit under section 202 became so entitled, such individual and another individual of the same gender have entered into an arrangement that constitutes a permanent partnership, such arrangement shall be treated as a marriage of such individuals for purposes of any provision of such section providing for termination of such entitlement upon marriage or remarriage.
(D)Upon receipt by the Commissioner of an application by (or on behalf of) an individual for a benefit under this title containing certification by (or on behalf of) the applicant, submitted in such form and manner as shall be prescribed in such regulations, that the applicant is a stepchild or adopted child of an individual who is or was a party to an arrangement consisting of a permanent partnership, if such arrangement is treated as a marriage under subparagraph (A) and, under the laws of the domicile of the applicant, the applicant is, at the time of such application, treated as a stepchild or adopted child of such party to such arrangement, the applicant shall be treated as such a stepchild or adopted child of such party (referencing such party as a parent of the applicant).
(E)Upon receipt by the Commissioner of an application by (or on behalf of) an individual for a benefit under this title containing certification by (or on behalf of) the applicant, submitted in such form and manner as shall be prescribed in such regulations, that the applicant is or was a party to an arrangement consisting of a permanent partnership and that the applicant is a parent of an individual who is a stepchild or adopted child of the applicant with respect to such arrangement, if such arrangement is treated as a marriage under subparagraph (A) and, under the laws of the domicile of the applicant, the applicant is, at the time of such application, treated as a parent of such individual with respect to such arrangement, the applicant shall be treated as such a parent of such individual (referencing such individual as a stepchild or adopted child of the applicant).
(2)For purposes of this subsection, the term permanent partnership means, in connection with any individual, a committed, intimate arrangement which is between such individual and another individual who have both attained 18 years of age and which has been recognized and certified as legally valid by the State of domicile of the applicant, in any case in which—
(A)each such individual intends a lifelong commitment to the other;
(B)such individuals are financially interdependent;
(C)such individuals are unable to contract with each other a marriage cognizable under this title (other than as provided in this subsection);
(D)each such individual is not a first, second, or third degree blood relation of the other individual; and
(E)each such individual is neither married (within the meaning of this title other than as provided in this subsection) to, nor in a relationship described in the preceding provisions of this paragraph with, any third individual.
(3)The Commissioner shall prescribe such regulations as are necessary to carry out the provisions of this subsection. In prescribing such regulations, the Commissioner shall take into account the laws of the State of domicile of an applicant for benefits under this title so as to ensure that such provisions, together with the other provisions of this title as applied in accordance with this subsection, are appropriately coordinated with each other and with the laws of such State..
(b)Effective dateThe amendment made by this section shall apply with respect to monthly insurance benefits for months after November 2013 for which applications are filed after December 31, 2013, and with respect to lump-sum death payments in connection with deaths occurring after such date. 
 
